462 N.W.2d 598 (1990)
In re the Petition for DISCIPLINARY ACTION AGAINST Randall E. JOHNSON, an Attorney at Law of the State of Minnesota.
No. CX-90-2291.
Supreme Court of Minnesota.
November 15, 1990.

ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Randall E. Johnson has committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent falsely completed and notarized documents relating to a real estate transaction and advised Senator David F. Durenberger, his client in that transaction, to back-date certain documents which respondent knew could be used by Senator Durenberger in connection with claims for reimbursement of purported expenses from public funds. The real estate transaction and the back-dating of documents came to light when the United States Senate Select Committee on Ethics investigated certain actions by Senator Durenberger. Respondent has no record of other discipline.
Along with the petition, the Director filed a stipulation for dispensing with panel proceedings, for filing petition for disciplinary action and for discipline between the Director and respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer. Respondent admitted the allegations of the petition with certain exceptions. Despite their differences regarding certain factual statements and conclusions in the petition, the Director and respondent joined in recommending that the appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent further agreed to the imposition and payment of *599 $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Randall E. Johnson, hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.